DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4-5, 7, 9-10, 12-13, and 17-18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Newmeister (U.S. Patent No. 10,307,797).
With respect to Claim 1, Newmeister, Figures 1-5, teaches a transportable spool carrier for carrying a welding wire spool (see Figure 3 on page 3 of this Office Action), comprising:
a frame having a top and a bottom; 
a spool hub (see Figure 3 on page 3 of this Office Action) secured to the frame (see Figure 3 on page 3 of this Office Action), said spool hub (see Figure 3 on page 3 of this Office Action) having an axis and configured to coaxially receive and be selectively coupled to a welding wire spool having an annular outer edge of known radial distance from said axis; and a handle (see Figure 3 on page 3 of this Office Action) disposed a distance above the spool hub greater than said known radial distance to facilitate lifting and carrying the welding wire spool via the transportable spool carrier.  


[AltContent: textbox (Tractor)][AltContent: arrow][AltContent: textbox (Handle)][AltContent: textbox (Spool hub)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    647
    995
    media_image1.png
    Greyscale

[AltContent: arrow][AltContent: textbox (Welding wire spool)][AltContent: textbox (Frame top)][AltContent: arrow]
[AltContent: textbox (Frame bottom/
Foot)][AltContent: textbox (2nd foot)][AltContent: arrow][AltContent: textbox (1st foot)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Transportable spool carrier)][AltContent: arrow]
    PNG
    media_image2.png
    733
    951
    media_image2.png
    Greyscale

Claim 4, Newmeister further teaches first and second feet (see Figure 3 on page 3 of this Office Action) at the bottom of the frame configured to support the welding wire spool on a horizontal surface.
With respect to Claim 5, Newmeister further teaches wherein the support portion of the frame is disposed between the handle and the first and second feet, the support portion configured to selectively couple the transportable spool carrier to a frame the welding tractor.
With respect to Claim 7, Newmeister further teaches wherein the spool hub is configured to be selectively positionally locked to the welding wire spool.
With respect to Claim 9, Newmeister, Figures 1-5, teaches a welding tractor system, comprising:
a tractor (see Figure 3 on page 3 of this Office Action) comprising:
a base 25; 
a frame 13 coupled to the base 25; 
an attachment member 11 coupled to the frame 13; and 
a transportable spool carrier (see Figure 3 on page 3 of this Office Action) comprising a carrier frame having a first foot (see Figure 3 on page 3 of this Office Action) and a handle (see Figure 3 on page 3 of this Office Action), the transportable spool carrier configured to receive a welding wire spool (see Figure 3 on page 3 of this Office Action) thereon; 
wherein the attachment member 11 is configured to removably couple to the carrier frame between the handle (see Figure 3 on page 3 of this Office Action) and the first foot (see Figure 3 on page 3 of this Office Action).


Claim 10, Newmeister further teaches wherein the welding wire spool has a rotational axis and an annular outer edge of known radial distance from said rotational axis, and further comprising:
a spool hub having a spool hub axis and configured for receiving the welding wire spool coaxially thereon; 
wherein the handle is spaced above the spool hub axis by a distance greater than said known radial distance such that the welding wire spool is transportable via the transportable spool carrier.
With respect to Claim 12, Newmeister further teaches wherein the first foot (see Figure 3 on page 3 of this Office Action) is configured to support the welding wire spool (see Figure 3 on page 3 of this Office Action) when the transportable spool carrier is detached from the frame and placed on a horizontal surface.  
With respect to Claim 13, Newmeister further teaches wherein the carrier frame further comprises a support member configured for selectively engaging the attachment member 11.
With respect to Claim 17, Newmeister further teaches further comprising a second foot disposed at a bottom end of the transportable spool carrier opposite the first foot, the first and second feet configured to stably support the transportable spool carrier on a substantially horizontal surface when the transportable spool carrier is decoupled from the tractor.
With respect to Claim 18, Newmeister, Figures 1-5, teaches a method of removably mounting a welding wire dispensing spool on a welding tractor (see Figure 3 on page 3 of this Office Action) comprising:
aligning a through hole of a dispensing spool with a hub of a spool holder (see Figure 3 on page 3 of this Office Action):
see Figure 3 on page 3 of this Office Action) :
aligning a support member 11 of a frame of the spool holder (see Figure 3 on page 3 of this Office Action) with an attachment member 11 of a welding tractor: and
translating the support member of the frame into engagement with the attachment member (see Figure 3 on page 3 of this Office Action), wherein a portion of the frame of the spool holder (see Figure 3 on page 3 of this Office Action) is disposed below the attachment member 11 when the support member is engaged with the attachment member 11.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 11, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Newmeister as applied to Claims 1, 4-5, 7, 9-10, 12-13, and 17-18 above, and further in view Noda (JP Patent No. 2007007684).
With respect to Claims 2 and 11, Newmeister is advanced above.
Newmeister teaches all the elements of the spool carrier except for
wherein the handle is vertically aligned with a longitudinal center portion of the axis of the spool hub to thereby align the handle with a center of gravity of the welding wire spool when the welding wire spool is coupled to the spool hub.  

It would have been obvious to one of ordinary skill in the art to provide Newmeister with a handle aligned with the center of gravity of the welding wire spool, as taught by Noda, for the purpose allowing a user to pick up the spool off of a surface while still being balanced on the user’s hand.
With respect to Claim 3, Noda further teaches wherein said handle 15c,18d is oriented orthogonally to the axis of the spool hub 4.
With respect to Claim 19, Noda further teaches further comprising vertically aligning a handle with an axially central portion of the hub with the handle orthogonally oriented hub.
With respect to Claim 20, Noda, Figure 4, further teaches further comprising vertically aligning a handle 9 with an axially central portion of the hub 4 with the handle 9 extending parallel to the hub 4.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Newmeister as applied to Claims 1, 4-5, 7, 9-10, 12-13, and 17-18 above, and further in view of Hjort et al (U.S. Patent No. 6,328,246), hereinafter “Hjort”.
With respect to Claim 8, Phillips is advanced above.
Phillips teaches all the elements of the spool carrier except for wherein the spool hub includes a radially expandable cylinder such that in a first configuration the welding wire spool is axially slidably mountable onto the spool hub, and in a second configuration the welding wire spool is radially expanded to lock the welding wire spool to the spool hub.  

It would have been obvious to one of ordinary skill in the art to replace the cotter pin of Phillips with the radially expandable cylinder, as taught by Hjort, for the purpose of eliminating the number of parts necessary to secure the spool to the hub.
Allowable Subject Matter
Claims 14-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:
	Claims 14-16 would be allowable over the prior art of record because the prior art of record does not teach or suggest the entire combination of elements of the welding tractor system set forth including an attachment member being coupled to a vertically extending portion of the frame.
	None of the references of the prior art teach or suggest an attachment member being coupled to a vertically extending portion of the frame as advanced above and such do not provide the necessary motivation, absent applicant's specification, for modifying the welding tractor system in the manner required by the claims.	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5 and 7-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM ARAUZ RIVERA whose telephone number is (571)272-6953.  The examiner can normally be reached on Monday to Friday 9:00 AM to 8:00 PM MDT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael R Mansen can be reached on 571-272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM A. RIVERA/Primary Examiner, Art Unit 3654